DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burguera Albizui et al (US 9,389,633).
Burguera Albizui et al disclose a pedal assembly for operating a push rod that activates a functional system of a vehicle, the pedal assembly comprising: a pedal arm (3) comprising an elongated lever structure with a first end and a second end and configured for movement between a first arm position and a second arm position (see Fig 1); a pedal plate (unnumbered bottom end of 3, see Fig 1) provided on the second end of the elongated lever structure of the pedal arm (3) for depression by a foot of a driver of the vehicle (see Fig 1); a vehicle mounting bracket (2); a pivot pin receiving member (5) configured for pivoting relative to the vehicle mounting bracket (2) about a pivot axis (see Fig 1), the first end of the pedal arm (3) being operatively connected to the pivot pin receiving member (5) to provide pivotal movement to the pivot pin receiving member (5) during movement of the pedal arm (3) between the first arm position and the second arm position; and a pivot pin (6) at least partially and axially received by the pivot pin receiving member (5) and configured to pivotally connect the pedal arm (3) and the vehicle mounting bracket (2); wherein the pivot pin receiving member (5) and the pivot pin (6) are mechanically coupled to one another via an interlock connection (16) therebetween to simultaneously pivot together about the pivot axis as a unit during movement of the pedal arm (3) between the first arm position and the second arm position, wherein at least a portion of the pivot pin receiving member (5) or the pivot pin (6) is deformed to form the interlock connection (16) between the pivot pin receiving member and the pivot pin (col. 4 lines 32-83).
Re claim 2, Burguera Albizui et al disclose a method of assembling a pedal assembly, the pedal assembly comprising a pedal arm comprising an elongated lever structure with a first end and a second end and configured for movement between a first arm position and a second arm position; a pedal plate provided on the second end of the elongated lever structure of the pedal arm for depression by a foot of a driver of the vehicle; a vehicle mounting bracket comprising spaced-apart walls with openings formed therein; a pivot pin receiving member configured for pivoting relative to the vehicle mounting bracket about a pivot axis; and a pivot pin configured to pivotally connect the pedal arm and the vehicle mounting bracket, the method comprising: connecting the first end of the pedal arm (3) to the pivot pin receiving member (5)  to provide pivotal movement to the pivot pin receiving member (5) during movement of the pedal arm (3) between the first arm position and the second arm position (see Fig 1); disposing the pivot pin receiving member (5) between the walls (2a, 2b) of the vehicle mounting bracket (2) such that an opening of the pivot pin receiving member (5) is aligned with the openings in the walls(2a, 2b); and inserting the pivot pin (6) into the pivot pin receiving member (5) along an axial direction of the pivot pin (6) and through the aligned openings in the walls (2a, 2b)  and the opening of the pivot pin receiving member (5) such that an interlock connection portion (16) of one of the pivot pin (6) and the pivot pin receiving member (5) deforms an interlock connection portion (16) of the other of the pivot pin (6) and the pivot pin receiving member (5) to form an interlock connection (16) between the pivot pin receiving member (5) and the pivot pin (6), the interlock connection (16) formed between the pivot pin (6) and the pivot pin receiving member (5) simultaneously pivots them together about the pivot axis as a unit during movement of the pedal arm (3) between the first arm position and the second arm position (col. 4 lines 32-83).
Re claim 3, the interlock connection portion (16) on one of an outer peripheral surface of the pivot pin (6) and an inner peripheral surface of the pivot pin receiving member (5) deforms the interlock connection portion (16) on the other of the outer peripheral surface of the pivot pin (6) and the inner peripheral surface of the pivot pin receiving member (5) to form the interlock connection (16) between the inner peripheral surface of the pivot pin receiving member (5) and the outer peripheral surface of the pivot pin (16).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180232003 		pedal
US 20170262010 		pedal
US 20120137823 		pedal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656